PeR Cueiam.
“. . . the filing by the defendant appellant of his brief too late works an abandonment of the assignments of errors, except those appearing on the face of the record, which are cognizable ex mero motu.” S. v. Evans, 237 N.C. 761, 75 S.E. 2d 919, and cases cited; Strong, North Carolina Index, Vol. 1, Criminal Law § 159, and oases cited.
No error appears on the face of the record. Indeed, the evidence set out in appellant’s belated statement of case on appeal fully supports Judge Carr’s findings of fact and judgment. Hence, the judgment is affirmed and defendant’s appeal therefrom is dismissed.
Judgment affirmed, appeal dismissed.